Citation Nr: 1126606	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.  

2. Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.    

The Board received additional VA medical records from the Veteran in May 2011.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the evidence in the first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, the competent evidence of record shows that a cervical spine disability was caused by an injury in service.  

2. Affording the Veteran the benefit of the doubt, the competent evidence of record shows that a thoracolumbar spine disability was caused by an injury in service.  


CONCLUSIONS OF LAW

1. A cervical spine disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. A thoracolumbar spine disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Law 

In this case, the Veteran seeks service connection for a back and neck disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at entrance into service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 3.304(b).  The term "noted" means only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions; however, such reports will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof." 38 C.F.R. § 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

This presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  VA must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  Satterfield v. Nicholson, 20 Vet. App. 386 (2005); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. Reg. 25178 (2004)).  If VA fails to rebut the presumption of soundness, the veteran's claim is treated as one for service connection.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  A "lasting worsening of the condition" or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Analysis

In this case, the Board has reviewed the service treatment records.  Among the service records were private treatment records dated in July 1967 revealing that an x-ray of the Veteran's dorsal spine was negative.  An examination of the lumbar spine and pelvis was carried out in the AP, lateral and oblique views and revealed an increase in the lumbosacral angle (Ferguson's angle) suggesting lumbosacral instability.  The remainder of the lumbar spine and pelvis was otherwise normal.  

In the May 1968 pre-induction examination, the Veteran reported that he had recurrent back pain.  He reported that he had been treated for whiplash after a motor vehicle accident.  The physician's notes referred to a back injury that resulted in pain on lifting and an x-ray showing lumbosacral instability.  The physical examination of the Veteran revealed a normal spinal examination and the increase in the lumbosacral angle was negative.  The Veteran was found to be qualified for enlistment.  On March 9, 1970, it was noted that while jumping out of a helicopter at 30 feet, the Veteran landed on his back and had the breath knocked out of him.  He was treated for soreness of the back and instructed to return if there were any further problems.  On March 17, 1969, the Veteran had lower abdominal and back pain.  It was noted that there was a past history of hospitalization two years prior.  The back was noted to have normal curves and flexion, no muscle spasms and no vertebral tenderness.  He was diagnosed with anxiety over an old back injury and returned to full duty.  On March 27, 1969, the lumbar spine was found to be within normal limits and he was found fit for full duty.  In physical examinations in March and September 1970, the Veteran's spine was clinically evaluated as normal.  

Based on the forgoing, the Board finds that a back and neck disability was not noted upon entry into service.  The Veteran's service entrance examination failed to show that the spine was abnormal and the physician found that the increased lumbosacral angle was negative, therefore, the presumption of soundness attaches.

As the veteran is presumed to have been sound upon entry into service, the burden shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's condition was both preexisting and not aggravated by service.  In this case, the Board cannot establish by clear and unmistakable evidence that the Veteran's condition preexisted service.  There is the 1967 x-ray which noted that the angle of the Veteran's spine suggested instability, however, no diagnosis was presented.  The document also noted that the remaining lumbar spine was normal.  As such, there is no indication that there was a cervical spine disability prior to service.  The physical examination of the Veteran when he entered service found his spine to be clinically normal and the examiner noted that the increased angle of the spine was negative.  Moreover, the Board notes that the Veteran was able to perform combat duties in Vietnam as a rifleman, including helicopter jumps, when he entered into service in March 1969 without complaints of back or neck pain until the injury in March 1970.  After enlistment, the service treatment records do not show any other complaints of back or neck pain or treatment for any spine disability prior to March 1970.  Therefore, the Board finds that the evidence of record does not clearly and unmistakably show that he had a preexisting spine disability.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  Accordingly, the presumption of soundness is not rebutted and the theory of service connection due to the aggravation of a preexisting disability is not for application in this case.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

As such, the Board will address direct service connection for a spine disability.  Initially, the Board notes that the Veteran is a combat Veteran.  The DD Form 214 shows that the Veteran had service in Vietnam as a rifleman and received, among other decorations, the Purple Heart and the Combat Action Ribbon.  A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This presumption can be used to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  In this case, the Veteran's account of the helicopter jump and injury to his back in March 1970 is presumed because it is consistent with the time, place and circumstances surrounding his combat service in Vietnam and is also corroborated in the service treatment records.  

Additionally, the medical evidence of record shows that the Veteran has a current diagnosis of a spine disability.  September 2007 x-rays of the cervical spine reveal mild cervical spondylosis at C5-C6, calcification of ligamentum nuchae, and heterogeneous calcification anteriorly at C3-C4.  September 2007 x-rays of the thoracic spine reveal a decrease in the volume of T5, etiology likely secondary to a fracture, age uncertain.  September 2007 x-rays of the lumbar spine reveal mild degenerative disc disease at L5-S1.  Therefore, the Board concludes that there are current diagnoses of a cervical and thoracolumbar spine disability.  

The Board notes that there is no medical evidence depicting symptoms of or a diagnosis of a cervical or thoracolumbar spine disability within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the service treatment records show a normal spine examination upon separation from service, the Veteran has asserted that he has had back pain since service.  In this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Id. at 1337.  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

In this case, there is no evidence of record contradicting the Veteran's assertions of back and neck pain since service.  There is nothing in the record discrediting the Veteran's statement of continuity of symptomatology since service.  In fact, the VA treatment records refer to chronic back pain and that the Veteran was taking medication for back pain.  As such, while the record is negative for post-service treatment for the Veteran's back or neck disability after service prior to his April 2007 claim, such does not render his statements that he has had back and neck pain since his military service not credible.  Moreover, the evidence of record does not include a Report of Medical History in 1970 when the Veteran separated from service, therefore, it is unknown whether he reported back or neck pain upon separation.  Based on the foregoing, the Board affords the Veteran the benefit of the doubt that he has had continuity of symptomatology of back and neck pain since service.  See 38 C.F.R. §§ 3.102, 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Moreover, the evidence is in relative equipoise as to whether there is a nexus between his neck and back disability and service.  The Veteran submitted a letter in 2007 from a private chiropractor showing that he had treatment for recurrent back and neck pain for several years.  The chiropractor noted the Veteran's injury in service when he jumped out of a helicopter on March 9, 1970.  The chiropractor described that the injury occurred when the Veteran jumped out of a helicopter from about 30 feet and landed on his back.  The chiropractor also described the that radiographic examination of the Veteran revealed osseous components of vertebral subluxation complexes complicated by advanced degenerative changes to the discs and vertebral bodies with large osteophyte formations.  The chiropractor found that the location and degree of severity of these findings were consistent with an injury of that age; therefore, it was likely that the current back and neck conditions were due to the helicopter incident.  

In contrast, a September 2007 VA examination shows that the VA examiner, a nurse practitioner, reviewed the claims file and examined the Veteran.  The nurse practitioner noted the injury in service and the current treatment for back and neck pain.  The nurse practitioner also examined the x-rays of the cervical, thoracic and lumbar spines.  The nurse practitioner found that the Veteran did not have complaints of a current thoracic spine disability and there was no documented treatment in service, therefore, it was less likely caused by service.  The examiner also found that the Veteran had an injury to his cervical spine and back prior to active duty, incurred an injury in service in March 1970 and reported no further problems in service.  The examiner found that there was no evidence of continuous treatment of a chronic condition since service and there was no indication that there was aggravation of a preexisting condition.  The examiner concluded that the degenerative changes could have originated from a multitude of sources, including but not limited to, trauma and other conditions including age, obesity, undocumented workplace injuries or repetitive workplace injuries.  

After considering the chiropractor's opinion and the VA examination, the Board finds that service connection is warranted.  The Board notes that the chiropractor did not confirm that the service records were reviewed, however, the Veteran's account of the injury in service was consistent with his prior accounts of the accident as well as the description in the service treatment records.  The Board notes that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in certain circumstances, constitute competent nexus evidence).  Additionally, the Board finds that the chiropractor is competent to provide a nexus opinion as he has the specialized medical knowledge, training, or experience.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the Board finds no reason to discredit the chiropractor's account because service records were not reviewed.  

Therefore, the Board finds that the evidence does not preponderate against the Veteran's claim.  The Veteran credibly and competently provided evidence of continuity of symptomatology and the chiropractor provided a nexus to service.  The only negative evidence is the VA nurse practitioner's opinion which did not eliminate the possibility that the Veteran's disabilities were caused by trauma.  Therefore, the Board affords the Veteran the benefit of the doubt and finds that service connection for a cervical spine disability and a thoracolumbar spine disability is warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a cervical spine injury is granted.  

Service connection for residuals of a low back injury is granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


